Citation Nr: 0526600	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-18 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability and if so whether 
the reopened claim should be granted.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  At the hearing, the Board granted the 
veteran's motion to advance his appeal on the Board's docket. 

The issue of entitlement to service connection for a back 
disability is addressed in the Remand below. 


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the RO in June 1965.  

2.  By unappealed decisions in 1991 and 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disability.

3.  Evidence received since the August 1995 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously or record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

4.  In a statement submitted at the August 2005 hearing, the 
veteran indicated that he wished to withdraw his appeal of 
the denial of a TDIU. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a TDIU have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In the present case, service connection for a back disability 
was denied by an unappealed rating action issued in June 
1965.  The evidence associated with the claims folder at that 
time included service medical records documenting 
hospitalization for back strain in 1946 and a statement from 
a private physician documenting treatment for back pain in 
1963.  The RO, citing negative complaints or findings at the 
veteran's service separation examination and a lack of 
medical treatment from 1946 to 1963, denied service 
connection.  

After the veteran submitted additional evidence including lay 
statements from family members noting the veteran's history 
of back difficulties, the RO issued subsequent decisions in 
1991 and 1995 that determined that new and material evidence 
had not been submitted reopen the claim.  The veteran did not 
appeal either of these decisions.  

Additional evidence has been associated with the claims 
folder since the August 1995 decision.  Of particular note is 
an August 1998 statement from Dr. David C. Silverstein, a 
private physician, linking the veteran's current lumbosacral 
strain, spinal stenosis, and sciatic radiculitis to his 
active military service.  This statement is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, this evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.  


TDIU Claim

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
May 2000 rating action that denied a TDIU.  Thereafter, the 
veteran submitted a written statement at the August 2005 
hearing before the undersigned indicating that he wished to 
withdraw his appeal with respect to the TDIU issue.  The 
Board finds that this statement qualifies as a valid 
withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the denial of TDIU 
benefits.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a back 
disability is granted.

The appeal of the denial of a TDIU is dismissed.


REMAND

At his hearing before the Board in August 2005, the veteran 
noted he had received recent VA medical treatment for his 
back at the Northport, New York, VA Medical Center (VAMC).  
The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should request the 
veteran to submit a copy of any pertinent 
evidence in his possession.  In addition, 
it should request him to provide the 
names and addresses of all medical care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of the veteran for his back 
disability since his separation from 
active duty.  

When the requested information and any 
necessary authorization are received, the 
RO or the AMC should attempt to obtain a 
copy of all indicated records.  

2.  In any event, the RO or the AMC 
should obtain a copy of all outstanding, 
pertinent treatment records from the 
Northport VAMC.  

3.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  Thereafter, the RO or the AMC should 
review the claims folder to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


